Citation Nr: 9913405	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  97-29 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from April 
1984 to April 1988.

In July 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, denied the 
veteran's claim for service connection for hearing loss of 
the right ear.  He timely appealed the RO's decision to the 
Board of Veterans' Appeals (Board).  In his October 1997 
substantive appeal (on VA Form 9, Appeal to the Board), he 
requested a hearing at the RO before RO personnel.  His 
hearing was scheduled for January 1998; however, on the date 
of the hearing, he canceled it and requested additional time 
to provide more evidence concerning his claim.  His 
representative thereafter submitted additional written 
argument in April 1998.  In May 1998, the RO sent the veteran 
and his representative letters notifying them, among other 
things, that the veteran could still exercise his right to a 
hearing, which he did not elect to do.  Thus, the Board finds 
that his prior request for a hearing was withdrawn.  See 
e.g., 38 C.F.R. § 20.704(e) (1998).


REMAND

There was no evidence of hearing loss in the veteran's right 
ear when he was examined in August 1983 in anticipation of 
entering the military.  He began serving on active duty in 
April 1984.  He was seen on at least two different occasions 
in May 1984 for complaints of "dizziness" and "pass[ing] 
out."  The examiner indicated the veteran had an 
accumulation of wax (cerumen impaction) in his right ear.  
The veteran also underwent an audiometric evaluation, and the 
results of the procedure disclosed that he had a hearing loss 
in his right ear at all frequencies tested.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
55
55
50

The veteran returned to the clinic in September 1984 
complaining that his right ear was still "clogged up."  
Otitis Media was diagnosed.  During an audiometric evaluation 
in October 1984, there was no evidence of hearing loss in his 
right ear at any of the frequencies tested.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
20

When seen in April 1985 for complaints of "discomfort" in 
his right ear, Otitis Media again was diagnosed.  He voiced 
similar complaints of "pain, decreased hearing, and 
dizziness" when seen in August 1985, and the examiner 
indicated that the veteran's Otitis Media was "recurrent."  
The examiner also noted that a hearing test (audiogram) 
performed that same day confirmed the veteran had a 60-
decibel hearing loss in his right ear in the lower 
frequencies.  The veteran received further treatment for 
chronic, recurrent Otitis Media in September 1985, when it 
was noted that he also had a "marked" hearing loss in his 
right ear.  The results of a February 1986 audiometric 
evaluation showed evidence of hearing loss in the right ear 
at some frequencies, while not at others.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
30
20

There also was evidence of a 30-decibel loss in this ear at 
6,000 Hertz.  There was not, however, any evidence of hearing 
loss in the right ear, at any frequency, when the veteran 
underwent an audiometric evaluation in February 1988.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
15

There also was no evidence of hearing loss in the veteran's 
right ear, at any frequency, when he underwent an audiometric 
evaluation in March 1988 for separation from service.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
20
15

The veteran was honorably discharged from the military in 
April 1988.  According to his Department of Defense Form 214 
(DD Form 214), his primary military occupational specialty 
(MOS) while in service was an aircraft mechanic.

The veteran underwent an audiometric evaluation in January 
1995 at a private clinic.  The results of the hearing test 
continued to show evidence of a severe sensorineural hearing 
loss in his right ear.  It also was indicated that Meniere's 
Disease was diagnosed in 1993, which was manifested by 
"dizzy spells," and that, although he no longer experienced 
problems with his balance, he had experienced a progressive 
deterioration in the hearing in his right ear ever since the 
diagnosis of this condition, to the point where the hearing 
in this ear was "useless."  It was further indicated that, 
although Meniere's Disease was first diagnosed in 1993, 
the symptoms associated with it actually started "several 
year[s]" earlier, at some unspecified time after an incident 
of head trauma in 1981 (other records on file show that the 
head trauma actually occurred in 1982).  The examiner went on 
to note that the veteran also had a history of noise 
exposure-presumably referring to his service in the 
military-having worked as a helicopter mechanic.

A VA audiologist who tested the veteran's hearing in June 
1997 also diagnosed a hearing loss of the right ear and noted 
a history of Meniere's Disease manifested by, among other 
symptoms, the "hearing loss" and "dizziness."

The veteran alleges that the hearing loss in his right ear 
was caused by repeated exposure to loud noises during service 
while working as an aircraft mechanic.  Since, however, it is 
presently unclear exactly what caused his hearing loss 
in this ear, he should undergo further audiometric testing 
and evaluation to obtain a medical opinion as to the probable 
cause for his hearing loss.  See Gregory v. Brown, 8 Vet. 
App. 563, 570 (1996); Caffrey v. Derwinski, 6 Vet. App. 377, 
381 (1994).  Service connection for hearing loss requires, 
not only evidence indicating the veteran currently has a 
hearing loss, but also a medically sound basis for 
attributing it to his service in the military.  See Hensley 
v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).

Accordingly, the claim is hereby REMANDED to the RO for the 
following development:

1.  The RO should schedule the veteran 
for VA examination by an otolaryngologist 
(ear, nose, and throat specialist) to 
determine the probable etiology of the 
sensorineural hearing loss in his right 
ear.  If deemed necessary by the 
examiner, an audiometric evaluation 
should be conducted.  The physician is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that:  a) the sensorineural hearing loss 
in the veteran's right ear is related to 
his service in the military, 
particularly, as a result of acoustic 
trauma or excessive noise exposure 
primarily while working as an aircraft 
mechanic; b) or the hearing loss is 
attributable to the Meniere's Disease, 
and, if so, c) the Meniere's Disease was 
present during service or at least 
symptoms (dizziness, etc.) associated 
with the condition in an infancy stage.  
It is imperative that the evidence in the 
claims folder, including a complete copy 
of this REMAND, be reviewed in connection 
with the examination requested.  The 
examination results, and the rationale 
underlying any opinions expressed 
or conclusions drawn (to include 
citation, as necessary, to specific 
evidence in the record) should be fully 
set forth in a typewritten report.

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  
If deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  Upon completion of the above 
development, and any other development 
deemed warranted by the record, the RO 
should readjudicate the claim for service 
connection for hearing loss of the right 
ear in light of all relevant evidence, 
particularly that obtained in connection 
with this REMAND.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

4.  If the benefits sought remain denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case (SSOC) and be given 
an opportunity to submit written or other 
argument in response thereto before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  See Colon 
v. Brown, 9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









